                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON



UNITED STATES OF AMERICA


v.                                   CRIMINAL NO. 2:18-00262-03

SHERRY GRAY


                     MEMORANDUM OPINION AND ORDER


         In Charleston, on April 10, 2019, came the defendant

Sherry Gray, in person and by counsel, John J. Balenovich,

Esquire, and came the United States by J. Matthew Davis,

Assistant United States Attorney, for the purpose of considering

the defendant’s plea of guilty to Count One of the Indictment

charging her with conspiracy to distribute a quantity of

methamphetamine, in violation of 21 United States Code, Section

846.   Teresa King, Senior U.S. Probation Officer, appeared on

behalf of the United States Probation Department.

         The court inquired of the defendant, addressing her

personally and by counsel, to determine the competency of the

defendant to proceed.    The court found the defendant competent.

         The Assistant United States Attorney then offered for

the court’s consideration and summarized the entirety of a

written plea agreement signed by both the defendant and her
counsel, which signatures the defendant and her counsel

acknowledged in court.

        The court informed the defendant of the maximum

penalties to which she will be exposed by virtue of her plea of

guilty and defendant acknowledged her understanding of the same.

        The court next inquired as to the defendant’s plea and

the defendant responded that she intended to plead guilty.     The

court explained the range of penalties to which the defendant

would be exposed by virtue of her guilty plea.   The court also

explained the statute under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.    The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offense to which

she was pleading guilty.   The defendant admitted that the factual

basis as stated was substantially true.

        The court further informed the defendant, pursuant to the

requirements of Rule 11 of the Federal Rules of Criminal

Procedure, of the constitutional and other rights she would waive

by pleading guilty to Count One of the Indictment.    The court

then determined that the defendant understood those rights.    The

court advised the defendant that she could not withdraw her plea

if she was dissatisfied with the sentence rendered.
                                 2
          The court inquired of the defendant personally as to

whether any threats or promises had been made to her to induce

her to plead, whether any predictions were made regarding the

sentence she might receive, and whether she had any second

thoughts about entering a plea of guilty, to which questions the

defendant responded in the negative.

          Based upon the defendant’s plea of guilty, as well as her

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.    The court

further found that the defendant tendered her plea of guilty

voluntarily and with a full understanding and awareness of the

constitutional and other rights which she gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against her if the case went to trial.    The court

further found that the defendant had an appreciation of the

consequences of her plea and accepted the defendant’s plea of

guilty.

          Pursuant to Sentencing Guideline § 6B1.1(c), the court

deferred acceptance of the plea agreement and an adjudication of

guilt pending receipt of the presentence investigation report.
                                  3
Accordingly, the court adjudges and the defendant now stands

provisionally guilty of Count One of the Indictment.

        The court scheduled the disposition of this matter for

August 13, 2019, at 1:30 p.m., in Charleston.         The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.           Unless

otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

        Defendant was remanded to the custody of the United

States Marshal.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

        IT IS SO ORDERED this 10th of April, 2019.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                4
